PER CURIAM.
This is an appeal from a final judgment denying plaintiffs-appellants’ petition to have certain land owned by appellants excluded from the corporate limits of the Town of Brooker, Florida.
We have carefully reviewed the record and briefs and heard argument of counsel, and find and so hold that the appellants have failed to demonstrate reversible error. The trial court made a comprehensive finding of fact in his final judgment with which we agree.
The judgment appealed from is therefore affirmed.
WIGGINTON, C. J., and JOHNSON and SPECTOR, JJ., concur.